Title: From George Washington to Allan McLane, 27 February 1797
From: Washington, George
To: McLane, Allan


                        
                            Dr Sir 
                            Philadelphia Feby 27th 1797
                        
                        I have the pleasure to inform you are Appointed with the Advice of the Senate
                            of the United States Collector of the Customs for the District of Delaware.
                        I have Selected you from a Conviction that you will fill the Important Office
                            with Honour to yourself and Advantage to your Country. And Sincerely wish you may find it
                            your Intrest to Abandon your Other pursuites for the Support of your familly,
                        Wilmington will be your place of Residence Setled by Law. which I apprehend you
                            will find a more healthy Situation than you have resided Since the peace. I am your Most Obt
                            Sert
                        
                            Geo. Washington
                            
                        
                    